 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   PHONSAVANH PHONGMANIVAN,
 9                           Petitioner,              Case No. 2:16-cv-00556-RAJ-MAT

10          v.                                        PROPOSED ORDER OF
                                                      DISMISSAL
11
     RON HAYNES,
12
                             Respondent.
13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice
15   Theiler, United States Magistrate Judge, any objections or responses to that, and the
16
     remaining record, the Court finds and ORDERS:
17
            (1)    The Court ADOPTS the Report and Recommendation;
18
            (2)    Petitioner’s petition for writ of habeas corpus is DENIED without an
19
     evidentiary hearing, and this action is DISMISSED with prejudice;
20
            (3)    A certificate of appealability is DENIED. See 28 U.S.C. § 2253(c); and
21
     \\
22
     \\
23




     PROPOSED ORDER OF DISMISSAL - 1
 1          (4)   The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Theiler.
 3          Dated this 30th day of June, 2021.
 4

 5                                                   A
 6                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     PROPOSED ORDER OF DISMISSAL - 2
